      Case 8:21-cv-01428 Document 1-8 Filed 06/12/21 Page 1 of 4 PageID 60




                                             www megajustice.com

December 15, 2020


Brian Burgess
Berkley Entertainment
PO Box 141299
Irving, TX 75014

       Re:     Our Client:                Jackson Augustus Parsons
               Your Insured:              Gaitan Thomas/World Wrestling Entertainment, Inc.
               Your Policy #:
               Your Claim #:
               D/O/A:                     7/22/2019
               Place of Accident:         Tampa, Hillsborough County, FL

Dear Brian:



                                         SETTLEMENT DEMAND

Facts
July 22, 2019 my client, Mr. Jackson Parsons was riding a bicycle southbound on Dale Mabry
Highway, Tampa, Hillsborough County, FL, with the right-of-way, clearly positioned in a
crosswalk. The defendant, Mr. Gaitan Thomas, was exiting the Mobil gas station at the
intersection of Dale Mabry Hwy, and Cypress Road. This exit has a stop – sign, in clear
visibility to Mr. Thomas. Mr. Thomas failed to stop at the stop sign, and failed to see Mr.
Parsons in the crosswalk. Mr. Thomas struck Mr. Parsons with his car, and knocked him down.
US 301, north of Gibsonton, Hillsborough County, Florida. The defendant driver in this case,
Ms. Megan Paige Westbrook was driving in same direction/lane as my client. Prima facie
evidence shows she was not paying attention to the flow of traffic, as vehicles stopped in front of
her, she was unable to stop and crashed into the rear of Mr. Abdul Alguned’s car, thereby
injuring him.

Officer Gary Leggett, Tampa City Police Department was dispatched to the crash scene, the
Officer completed his investigation. It was determined that Mr. Gaitan Thomas was the at-fault
driver, negligent in his actions causing a crash. “.. V1 was exiting the parking lot of the Moil gas
station into the flow of n.bound traffic on N. Dale Mabry Hwy. V1 failed to see and yield to the
right-of-way of the pedalcyclist and struck him with the front bumper of V1.”

Ms. Gaitan Thomas is therefore negligent and responsible for Mr. Jackson Parsons economic
damages, injuries, permanency etc., as provided by the various elements of Florida Statute
627.737.

                                                                                  EXHIBIT D

              1718 E. 7th Avenue, Suite 201 • Tampa, FL 33605 • (813) 242-4404 • (813) 247-5447 (f )
         Case 8:21-cv-01428 Document 1-8 Filed 06/12/21 Page 2 of 4 PageID 61




Injuries
Appropriate medical documentation is provided to you as part of this demand package. Mr.
Parsons was admitted to the hospital for 3 days, and has had several subsequent surgeries which
you will find documented.

Economic Damages
         Total medical expenses to date, $171,430.38

Surgery / Procedures / Recommendations
         07.22. 2019 St. Joseph’s Hospital, David Donahue MD., Board Certified Othopedic Surgeon,
          with follow-up through Florida Orthopedic Institute. Closed trimalleolar fracture left ankle with
          sharp, stabbing joint pain.
         08.17.2020 Tampa Bay Orthopedic Surgery Group, Charles Davis MD, FAAOS., left knee
          arthroscopy and partial medial meniscectomy
         08.25.2020 Neurology and Physical Therapy Centers of Tampa Bay, Rosanna Garner MD., Board
          Certified Neurologist, Fellow American Association of Neuromuscular & Electrodiagnostic
          Medicine, Adjunct Clinical Assistant Professor of Neurology, LECOM Bradenton


Experts
         Roberts Disability Consultants, John Roberts, M.H.S., CRC, CLCP, CCM, CDMS.
         Mulder and Kirby Economists, Brenda Mulder, MBA.
         Rosanna Garner, MD., Board Certified Neurologist, Fellow American Association of
          Neuromuscular & Electrodiagnostic Medicine
         Shelley Tindell – Nodine, Psy.D, licensed Psychologist


Settlement Value
“.. In any action of tort brought against the owner, registrant, operator, or occupant of a motor vehicle… legally responsible for
her or his acts… a plaintiff may recover damages in tort for pain, suffering, mental anguish, and inconvenience because of
bodily injury, sickness, or disease arising out of the ownership, maintenance, operation, or use of such motor vehicle.”

In accordance with Florida Statute 627.737(2), the language is simple and straight forward, you
would also add the following elements of compensation

         Pain and suffering, mental anguish, inconvenience, $250./day for 510 days $76,500.
         Future pain and suffering, $100./day for 11 yrs, 4,015. days $401,500.
         Loss of earnings, vocational expert Roberts Disability $75,036.00 to $100,048.00
         Future anticipate medical expense
              o Conservative chiropractic care, 12 mo.’s x 11yrs, $132,000.
              o Anterior cervical discectomy fusion (ACDF) surgery, $125,000.
              o MRI for LE $2,450/yr x 3years, $7,350.
         Orthopedic follow-up appointments $1,500/yr x 3years, $4,500.
       Case 8:21-cv-01428 Document 1-8 Filed 06/12/21 Page 3 of 4 PageID 62




       Physical therapy on LE, $500/mo x 12 mo.’s, $6,000.
       Psychological therapy and counseling x 12 mo.’s x 5yrs, $40,000.

Discussion
Jackson Parsons moved from New Orleans to Florida in 2014. A product of the 60’s, his Father
working for NASA during that groundbreaking time, a fact Jackson is particularly proud of.
Jackson moved to Florida to carve out his idea of the perfect work/retirement balance. Living
on his sailboat, working at 7-11 just to pay his bills; writing music and playing his guitar. That
dream was shattered, along with his ankle, on July 22, 2019.

Instead his semi-retirement lifestyle became one of pain, sympathetic pain, chronic pain,
phantom pain, balance difficulties, endless doctor appointments, discovery of new maladies, and
additional surgeries. You can’t ambulate in a wheelchair on a sailboat. Jackson put it best, when
he wrote, “.. All I know is my whole being is hurt.”

Of course, we know that bones can be fixed, but what about Mr. Parsons? The “Florida” life he
came to enjoy is gone. After the car v pedestrian hit, he found himself living at Gandy Crossing
Rehabilitation facility, learning how to walk again, and trust his ankle with weight bearing and
balance. Months later, Jackson’s doctors discovered a medial meniscus tear – more surgery and
rehabilitation. He wrote on a doctors form, when asked about aggravating factors, the most basic
of tasks: “.. sitting, standing, walking, moving about, changing positions.” That about says it all.

You see, it’s not just about a broken bone, it is so much more. There was a mis-diagnosis of
Complex Regional Pain Syndrome, that turned out to be nerve palsy of the foot and ankle –
severe and dangerous on its own, which, without physical therapy intervention would have
limited his mobility with ‘drop foot.’ Now, Jackson never takes a step without pain.

Let’s not forget about the unending pain in his spine from multi-level herniations at C3-4
through C5-6, and L4-5. Peace could not be found, even through sleep, as one person’s
negligence of not paying attention and ramming Mr. Parsons while he was in a crosswalk, would
continue to wake him from his own sleep, for months. Corrective spine surgery remains a very
real possibility in his future, and should be considered a part of any settlement discussion.

Jackson Parsons needed to talk with a Professional, he met with Rosanna Garner MD, and
Shelley Tindell – Nodine, Psy.D, licensed Psychologist. Diagnosed with PTSD, depression and
insomnia, and complains about pain:

       Low back pain, worsened by getting up out of a chair
       Left foot pain, worsened by weight bearing, limited ROM, weakness, numbness
       Left knee pain, due to medial meniscus and overcompensation for his left ankle
       Nervous about driving, coupled with nightmares and flashbacks
       Has not gotten on a bike since the accident
       Feels overwhelmed and depressed about his situation… angry about his injuries
      Case 8:21-cv-01428 Document 1-8 Filed 06/12/21 Page 4 of 4 PageID 63




Lastly, Jackson, who has a music catalog, and was a registered BMI Publisher, hasn’t touched
his guitar or written a song since this accident…. You see, it really is more than a broken ankle.

Demand
We hereby demand $1,064,328.38 payable within 25 days please, from the above indicated date.
At this time, we have provided you sufficient documentation where Berkley Entertainment
Insurance Company should feel comfortable paying our demand; and I look forward to hearing
from you.




                                      Sincerely yours,



                                      Kenneth W. Mastrilli, Esquire
                                      THE PAWLOWSKI // MASTRILLI LAW GROUP


KWM/btc
